MELTON, Justice,
concurring.
While I agree with the ultimate conclusion that no reversible error occurred in this case, I am not convinced that the trial court did not err as an initial matter by failing to charge the jury that the offense of felony murder may specifically be mitigated by evidence that the defendant was acting “solely as the result of a sudden, violent, and irresistible passion resulting from serious provocation” at the time of the murder. See OCGA § 16-5-2 (a) (any type of “murder,” not just malice murder, may be mitigated by evidence that would cause the offense to be reduced to voluntary manslaughter). Here, the trial court appears to have only instructed the jury that, “before [it] would be authorized to return a verdict of guilty on malice *261murder, [it] must first determine whether mitigating evidence, if any, would cause the offense to be reduced to voluntary manslaughter.” (Emphasis supplied.) The trial court made no specific mention of the fact that mitigating evidence may also cause a felony murder offense to be reduced to voluntary manslaughter. See, e.g., Elvie v. State, 289 Ga. 779, 780 (2) (716 SE2d 170) (2011) (trial court properly charged the jury that “before [it] would be authorized to return a verdict of guilty of malice murder or felony murder, [it] must first determine whether mitigating evidence, if any, would cause the offense to be reduced to voluntary manslaughter”) (emphasis supplied); Edge v. State, 261 Ga. 865, 867 (2) (414 SE2d 463) (1992) (With respect to malice murder and felony murder “the trial court should instruct the jury [on voluntary manslaughter] so as to ensure adequate consideration of charges for both forms of homicide”) (footnote omitted). Although this error was ultimately harmless, it also exposes what I believe is a fundamental problem with the manner in which this Court has, to date, applied its decision in Edge v. State, supra. As explained more fully below, I am concerned that this Court has unnecessarily restricted the scope of Edge to a degree that the case is incapable of being applied to factual scenarios that it should logically reach.
As stated above, while the trial court did instruct the jury that the crime of malice murder could be mitigated by evidence showing that the crime actually amounted to voluntary manslaughter, the trial court did not instruct the jury in this manner with respect to the crime of felony murder. Accordingly, the jury may not have been given all of the necessary tools to give proper consideration to the felony murder charges that formed the basis for Wallace’s conviction. See Chase v. State, 277 Ga. 636, 639 (2) (592 SE2d 656) (2004) (“Jury instructions are the lamp to guide the jury’s feet in journeying through the testimony in search of a legal verdict. The office of a charge by the court is to give to the jury such instruction touching the rules of law pertinent to the issues involved in a pending trial as will enable them intelligently to apply thereto the evidence submitted, and from the two constituents law and fact make a verdict”) (citations and punctuation omitted). However, as the majority points out, any challenge to Wallace’s conviction for felony murder predicated on aggravated assault was rendered moot, because, even if the jury was improperly denied the opportunity to consider voluntary manslaughter with respect to that charge, that conviction was ultimately vacated. Furthermore, with respect to Wallace’s conviction for the remaining felony murder count predicated on possession of a firearm by a convicted felon, the majority also correctly points out that this Court has consistently refused to apply Edge to felony murder *262convictions predicated on possession of a firearm by a convicted felon. See Lawson v. State, 280 Ga. 881, 883 (3) (635 SE2d 134) (2006); Sims v. State, 265 Ga. 35, 36 (3) (453 SE2d 33) (1995). I therefore agree with the majority that, under the current state of the law, no reversible error occurred with respect to the trial court’s jury charge in this case.
I do, however, have some concerns about that state of our law. In Edge, this Court held that, where “there is but one assault and that assault could form the basis of either felony murder or voluntary manslaughter, a verdict of felony murder may not be returned if the jury finds that the assault is mitigated by provocation and passion.” (Emphasis in original.) Edge, supra, 261 Ga. at 866 (2). However, this Court was careful not to limit our holding in Edge to only those cases involving voluntary manslaughter as it relates to felony murder predicated on aggravated assault. Indeed, while “we generally do not apply the Edge modified merger rule to any felony murder conviction in which the underlying felony was not the aggravated assault of the murder victim” (Grimes v. State, 293 Ga. 559, 561 (2) (748 SE2d 441) (2013) (citations and punctuation omitted)), the rule in Edge ostensibly does apply when the underlying felony to support the felony murder charge “is an integral part of the killing” of the victim, and not “independent of the killing itself.” Edge, supra, 261 Ga. at 867 (2), n. 3. In this regard, there appear to be factual scenarios that would make the possession of a firearm by a convicted felon “an integral part of the killing” of the victim in the same manner that an aggravated assault would be, such that a conviction for voluntary manslaughter would appear to be sufficient to mitigate the felony murder offense based on the possession of a firearm.
For example, if a convicted felon who did not have a firearm was sufficiently provoked such that a killing qualified as voluntary manslaughter, and then that felon immediately grabbed a nearby gun and shot and killed the victim while still in the heat of passion, it is difficult to see how the possession of the firearm in that instance would be “independent of the killing itself” and not “an integral part of the killing” of the victim. Id. Indeed, just as the aggravated assault in that instance would have been committed only as a result of sufficient provocation, the actual possession of the firearm used during the crime was only accomplished as a result of that same provocation as well. While the crime of possession of a firearm by a convicted felon, in and of itself, can be accomplished through the mere possession of a firearm by that felon regardless of his or her mental state, that does not change the fact that the murder committed with that firearm would still amount to only voluntary manslaughter if it were committed “solely as the result of a sudden, violent, and irresistible passion resulting from serious provocation.” OCGA § 16-5-2 (a); *263Edge, supra, 261 Ga. at 867 (2) (“[T]he trial court should instruct the jury [on voluntary manslaughter] so as to ensure adequate consideration of charges for both [malice murder and felony murder].”). In this connection, where the possession of a firearm is accomplished through the very same irresistible passion that is tied to the aggravated assault, making such possession “an integral part of the killing of the victim,” it seems to me, at the very least, that the defendant should be entitled to a jury charge on voluntary manslaughter to potentially mitigate the specific offense of felony murder predicated on possession of a firearm by a convicted felon. This Court, however, has analyzed a nearly identical scenario to the hypothetical described above and concluded that our decision in Edge would do nothing to mitigate a defendant’s conviction for felony murder predicated on possession of a firearm by a convicted felon. See Lawson, supra, 280 Ga. at 883 {Edge did not apply to mitigate felony murder conviction predicated on possession of firearm by convicted felon where convicted felon grabbed rifle and immediately shot victim while in heat of passion and jury found him guilty of voluntary manslaughter).
Perhaps even more troublesome is the fact that this Court’s blanket refusal to extend this Court’s holding in Edge to reach felony murder convictions based on possession of a firearm by a convicted felon leads to anomalous results. Specifically, where, for example, a convicted felon reaches for a brick and kills someone with that brick after being sufficiently provoked, that defendant could ostensibly invoke Edge to show that his conviction for felony murder predicated on aggravated assault could not stand if a jury also found him guilty of voluntary manslaughter. If that same convicted felon instead grabbed an unloaded pistol and beat the victim to death with that unloaded pistol under the same circumstances, Edge would not apply, even if a jury ultimately concluded that the killing was accomplished under circumstances that amounted only to voluntary manslaughter. In either case, the killer grabs an object while in a provoked state, and the possession of that object is “an integral part of the killing of the victim,” yet, in one scenario, Edge applies, and in the other it does not.
In light of the anomalous nature of this Court’s application of Edge, and in light of the fact that this Court seems to have completely closed the door to the application of Edge in any case involving felony murder predicated on possession of a firearm by a convicted felon — even those cases where Edge would seem to logically apply — this Court should be careful when applying Edge in future cases.
*264Decided November 25, 2013.
Sheueli C. Wang, for appellant.
Paul L. Howard, Jr., District Attorney, Paige Reese Whitaker, Marc A. Mallon, Assistant District Attorneys, Samuel S. Olens, Attorney General, Patricia B. Attaway Burton, Deputy Attorney General, Paula K. Smith, Senior Assistant Attorney General, David A. Zisook, Assistant Attorney General, for appellee.